Citation Nr: 0017439	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-21 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:  Colorado Department of Social 
Services 


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1979.  This matter comes on appeal from a March 1998 decision 
by the Denver, Colorado, VA Regional Office.

FINDINGS OF FACT

1.  The veteran did not serve in combat during military 
service.

2.  He does not have PTSD due to verified inservice 
stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Legal Criteria
Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. The reasons for granting or denying 
service-connection in each case shall be recorded in full. 
38 U.S.C.A. § 1154(b).



In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), the VA has a duty to assist only those claimants 
who have established well grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

Generally, in order for a claim to be well grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Epps, 126 F.3d at 
1468; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

However, a determination of service connection will be 
analyzed differently if the alleged injury or disease was 
incurred by a veteran with combat service.  Under 38 U.S.C.A. 
§ 1154(b), in the case of any veteran who engaged in combat 
with the enemy, the Secretary shall accept as sufficient 
proof of service connection of any injury or disease alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, condition, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in service, and, to that end, 
shall resolve every reasonable doubt in favor of the veteran.  
Service connection of such an injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (1999). If the diagnosis of a 
mental disorder does not conform to DSM-IV or is not 
supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a) (1999).


Analysis

PTSD was diagnosed following an admission psychiatric 
evaluation at Arapahoe House in September 1997. The examiner 
commented that he suspected the veteran's PTSD symptoms might 
be true. Accordingly, the claim for service connection for 
PTSD is well-grounded as this condition has been linked to 
stressors reportedly experienced by the veteran during 
military service. 

The diagnosis of PTSD made at Arapahoe House in September 
1997 was based on stresors reported by the veteran. The 
report of this examination gives no indication the veteran's 
claims folder was reviewed. The stressors supporting the 
September 1997 diagnosis included the veteran's service in 
Vietnam from 1972 to 1975 as a security guard, during which 
time he saw dead bodies, was involved in "real" action and 
killedsome "gentlemen." A review of the record, however, 
confirms none of thesse stressors. The veteran's personnel 
records indicate that he served on an aircraft carrier as an 
electronics technician. These records fail to show that he 
was ever in Vietnam, much less from 1972 to 1975. The Board 
therefore concludes that the veteran did not serve in combat. 
Further, as no lay statements or other evidence to support 
the stressors related by the veteran in September 1997 have 
been submitted, the Board finds that the diagnosis of PTSD 
made in September 1997 is of minimal probative value.

The veteran also was examined by VA psychiatrists in November 
1997 and February 1999. On the former occasion, the examiner 
expressed the opinion that the veteran did not present the 
full spectrum of symptoms related to PTSD, adding that his 
primary problem was alcohol abuse. In February 1999, the 
examiner specifically noted that the claims folder had been 
reviewed. Although the veteran recitated additional stressors 
allegedly associated with his assignment of on the aircraft 
acarrier, the examiner concluded there was no support for a 
diagnosis of PTSD.

In summary, the only diagnosis of PTSD, that reported in 
September 1997, was based on stressors unverified by service 
records, medical records, or other evidence. The other 
psychiatric examinations of the veteran, conducted by VA 
examiners in November 1997 and February 1999, did not result 
in a diagnosis of PTSD. For the above reasons ans bases, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for PTSD, which is 
therefore denied. 38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107; 
38 C.F.R. §§ 3.303, 3.304(f).



ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

